﻿Let me at the outset express our profound and sincere satisfaction over the fact that the helm of the current session of the General Assembly has been placed in hands as skilled and competent as those of Mr. Caputo. My delegation wishes to express to him its heartfelt congratulations on his election to this prestigious and demanding office. I am fully confident that he will not only live up to but significantly contribute to the tradition associating with his compatriots - Mr. Carlos Calvo and Mr. Louis Drago - and that he will guide the work of the forty-third session of the General Assembly in such a way as to attain the meaningful results which we all seek. We wish also to express our warm greetings to the Secretary-General, Mr. Javier Perez de Cuellar, and to assure him of our unchanging respect and support for his indefatigable efforts.
The United Nations has recently proved its vitality and potential. The Polish delegation has come to the forty-third session strongly convinced of the urgent need for all Members of the United Nations assembled in this Hall to undertake yet another joint effort to further strengthen the role which this Organization has come to play in the world today, to promote positive experiences in its work while seeking to eliminate the lingering weaknesses. At present, we perceive auspicious tendencies in international affairs. They manifest themselves in reduced confrontation, the development of East-West
dialogue, the resolve to settle regional conflicts but, above all, to halt the arms race. The Treaty signed at Washington entitles the international community to extend to the two signatories a fresh credit of confidence in respect of further disarmament measures, especially in the field of strategic arms, and the discharge of their singular responsibility for world peace and international security in the years to come. The Treaty has been instrumental in removing the psychological barrier that attaches to the view that the arms race is beyond man's control. 
Potentially the most profound changes have taken place in the philosophical aspect of international relations - an era where the new political thinking is making ever greater inroads. It signals, first of all, that effective and lasting resolution of the contemporary dilemmas cannot be accomplished except through political means, with equitable and democratic participation of all interested States, growing mutual confidence, and determination to seek compromise based on international law, with due account taken of the interests of all parties. Under the conditions prevailing today, security cannot be attained through military means alone.
Secondly, it is encouraging that, as far as international affairs are concerned, the great humanist idea of the primacy, in international politics, of human values over group or class interests is reasserting itself.
The significance of these two phenomena cannot be confined to East-West relations alone; they are relevant to international relations at large and to the whole world, as is confirmed by the agreements concerning Afghanistan, the prospects of the termination of the Iran-Iraq conflict, the resolution of the Kampuchean problem, or the progress in regard to the Questions of the south of Africa,
We wish to place on record our great appreciation of the productive efforts of the Security Council, as well as of the Secretary-General, with a view to peaceful resolution of acute regional conflicts. We give these efforts our full support, as is manifested in Poland's decision to dispatch a group of army officers to the United Nations good offices missions in Afghanistan and Pakistan, as well as to those in Iran and Iraq.
The course of international events is also significantly influenced by the development of the internal situation in particular countries. The Polish case demonstrates all too clearly how difficult it is to reconstruct internal relations. In our profound democratic reforms we are guided by the principle of seeking political solutions based on a wide-ranging dialogue between all who stand on the firm ground of the Constitution and the legal order it established. We are seeking to create wide-ranging national understanding and to further democratize the methods of governing the country. We are undertaking these efforts in conditions of persisting economic difficulties and social impatience. We are fully aware that the transformations in Poland are being closely followed by the international community, for which what goes on in a State of 40 million people in the heart of Europe is not irrelevant.
The desire for undisturbed development of the positive tendencies in East-West relations is universal. Poland has irrevocably opted for profound socio-political and economic reform, aimed at increased effectiveness and export- and market-oriented restructuring of the economy. We want to take an active, broadly conceived part in the international division of labour, in keeping with the principle of mutual benefit. In this respect we count on the co-operation of all our partners, including creditor States, both on a bilateral basis and in the international financial organizations. We are confident that all States will have understood, and will lend their support to, the Polish Government's efforts with a view to reforms. We are confident that, given the ameliorating international climate and the increasing co-operation with all States, Poland will be able ¿o overcome its present difficulties and, as so far, will continue making its contribution to the consolidation of international security, detente and comprehensive international co-operation.
The world's primary integrating factor is the common fate of mankind. There is an urgent need to solve global problems and, unfortunately, global threats. There is a growing conviction that only together can we stand up to the challenges of the day, and only together can we hope to survive. 
The United Nations must become to an ever greater extent the primary multilateral forum where solutions to the major world problems of our time can be worked out. Among such problems, the question of the consolidation of peace in international security remains the central one. Some three months ago, the special session of the General Assembly devoted to disarmament concluded its debates in this Hall. Contrary to the expectations of world public opinion, of a majority of nations and Governments, including my own, the session failed to conclude its work with the adoption of a final document. The significance of the third special session consists, however, in the fact that it has demonstrated to the world the outer limits of compromise that are feasible at present. As will be recalled, out of a total of 67 paragraphs of the draft final document, agreement proved possible on 61. These considerable and valuable achievements must not be wasted. They must be consolidated and further developed by, among other things, resolutions and decisions of the General Assembly at its current session.
The Political Consultative Committee of the States parties to the Warsaw Treaty, which met in the capital of my country last July, has submitted a programme of concrete disarmament undertakings. The documents of the meetings, which, at Poland's request, have been circulated as official documents of the forty-third session of the General Assembly, reaffirm adherence to the ideals of a world rid of arms of mass destruction and all forms of violence, a world based on the principles of mutual and equal security, democratic coexistence and wide-ranging, equitable co-operation. 
The States parties to the Warsaw Treaty have addressed an appeal to the international community at large, especially the States members of the North Atlantic Treaty Organization (NATO) and the States participants in the Conference on Security and Co-operation in Europe, to increase efforts to bring about the early conclusion of meaningful agreements on the reduction of arms and armed forces and the consolidation of security and stability, as well as to refrain from any steps likely to make progress in that direction more difficult.
The Political Consultative Committee has recognized the following as priority objectives! a 50 per cent reduction of the strategic offensive arms of the USSR and the United States of America; the prohibition of nuclear weapon tests; the elimination of chemical weapons; and the reduction of armed forces and conventional arms in Europe, with a corresponding reduction of military expenditures.
The disarmament initiatives offered by the Warsaw Treaty and the Alliance's individual members, including Poland, over the past few years, also remain valid.
These issues, among other things, have for years been on the agenda of the Conference on Disarmament. The General Assembly has also repeatedly issued appeals for the process of negotiations to be accelerated. For years we have found that the only progress scored at Geneva has related to chemical weapons. Yet even in that province, regrettably, one finds slow-downs and diverse impediments to the negotiating process piling up, relating, for instance, to the question of verification, despite the fact that the USSR and other socialist States are prepared to accept far-reaching compromise solutions.
The current session of the United Nations General Assembly offers a good opportunity to issue an appeal for a constructive reaction to the initiatives put forward by the States parties to the Warsaw Treaty. The need for concrete actions in the field of disarmament was similarly pointed out by the conference of non-aligned countries in Nicosia.
The reduction of military confrontation should begin where catastrophe could most easily occur. Inevitably, we arrive here at the problem of Europe. It was on that continent that deep divisions first emerged under the surveillance of the mightiest military potentials ever. It has, therefore, become the lightest risk area, but also one that offers singularly great opportunities.
Specific to Europe, and at the same time critically important for its security, is the sphere of conventional disarmament. The positive evolution of the international situation, announced in the Budapest appeal of the States parties to the Warsaw Treaty, and the subsequent constructive response of the States members of NATO have led to substantive progress in preparations for the negotiating process of the 23 States. Poland and the other States parties to the Warsaw Treaty are prepared to do their utmost to ensure a constructive negotiating process, as they indicated in a special statement on negotiations concerning the reduction of armed forces and conventional arms in Europe adopted at the last meeting of the Political Consultative Committee, in Warsaw.
The socialist States have come out in favour of the commencement of new negotiations in 1988, stressing that the priority objective of such negotiations ought to be the achievement on the continent of Europe, from the Atlantic to the Urals, of a situation in which the Warsaw Treaty and NATO States retain a level of armed forces and armaments indispensable for defence but far from sufficient to launch a surprise attack and conduct offensive operations.
The first stage of such negotiations should be concentrated on reaching equal and lower collective levels of manpower and conventional armaments for States members of the two alliances, the prevention of surprise attack and the establishment of an effective system of verification of compliance with future treaties, including mandatory on-site inspections. These proposals respect the principle of equal security for all the parties concerned. 
Poland has always attached great importance to the consolidation of peace and security in Europe and sought to make its own genuine and autonomous contribution to the European disarmament process. The Jaruzelski plan for decreasing armaments and increasing confidence in central Europe is only the latest manifestation of that policy. The various aspects of the implementation of the plan were addressed in detail in a message from Wojciech Jaruzelski to the third special session of the General Assembly devoted to disarmament. They were also dealt with in a statement by the Government of Poland containing an expanded version of the plan.
I once again emphasize from this rostrum that, in view of the convergence of the proposed plan and the content of documents of the Political Consultative Committee adopted at its Warsaw meeting last July, and in the light of the views and comments of other Governments, our conviction has been strengthened that the plan fits perfectly the pattern of European disarmament undertakings, and represents their most timely and concrete manifestation, going a long way towards meeting the expectations of the broadest social strata, as well as those in many official circles. The plan offers a solution that responds positively to the requirement for the consolidation of security in central Europe, yet is not without a universal relevance owing to the distinct possibility of applying the ideas it advances to solutions on a Europe-wide scale and beyond. On behalf of the Government of Poland, I wish to reaffirm our readiness and determination to offer constructive co-operation to all interested Governments for the further development of the plan. 
We are persuaded that reduction of the level of armed forces and armaments in Europe would be a major factor conducive to the construction of a common European home. Its corner-stone must be due respect for the post-war political and territorial order on our continent. Such a home should provide an ever greater possibility of promoting dialogue and mutually advantageous all-round co-operation, open to the world, in keeping with the process commenced some 13 years ago in Helsinki.
This explains the great importance that we attach to the CSCE meeting in Vienna. For our part, we shall spare no effort to bring it to a positive conclusion. Similarly, we consider economic co-operation in the European region most important, a fact borne out by the regional conference of the Food and Agriculture
Organization of the United Nations (FAO) held at Cracow last August.
Disarmament must be accompanied by the fostering of an appropriate social awareness and promotion of the involvement of public opinion in order to create a special moral sanction - that of universal condemnation of the use of force in international relations. Only in such a state of awareness can one understand Voltaire's observation that in the world there are only offensive wars, the defensive ones being mere resistance to armed robbery.
In a few weeks' time it will be 10 years since the adoption by the General Assembly, on the basis of a Polish initiative, of the Declaration on the Preparation of Societies for Life in Peace, a document whose overriding objective is, first and foremost, to "demilitarize" thinking and ensure that the seeds of the idea of peace fall on the fertile and well-prepared soil of the awareness of all people. The Declaration has not lost any of its topicality; on the contrary, the putting into effect of its recommendations is becoming an increasingly urgent task. Indeed, attempts to anchor the idea of peace firmly in people's minds make up a logical and indispensable supplement to the material infrastructure of peace.
The consolidation of peace and the strengthening of international security, disarmament and the growth of mutual confidence are among the conditions necessary to make possible the solution of many of the pressing problems of the day. Among these are global ecological and demographic threats, as well as those arising from external debt, all of which are growing in a snowball fashion. They defy solution by individual States and co-operation and combined efforts on a global scale ate necessary. This applies in the first place to relations between highly developed and developing countries, between creditors and debtors. 
The tremendous external debt, especially dramatic for the poorest countries but also painful for those at the medium level of development which are highly indebted, undermines the basis for socio-economic development and international exchange of goods and services. The shortage of hard currency to finance imports cripples reforms, restructurization and modernization of industry. National efforts in respect of economic adjustment encounter barriers to the financing of development. A practical demonstration of the co-responsibility of creditor and debtor countries, with the appropriate involvement of banks and international financial institutions, in an effort to loosen and untangle the noose of indebtedness becomes absolutely indispensable. The General Assembly already has at its disposal resolutions adopted at its two previous sessions from which it clearly follows that an individual approach to solving sue- problems should be followed as soon as possible by multilateral measures. Such relief action should either precede or constitute a preliminary phase of agreed steps in favour of debtor countries, to stimulate effectiveness and make possible export-oriented restructuring of their economies - undertakings reinforcing the internal efforts of many debtor countries, which often involve acute social sacrifices. The Cracow Debt and Development Research Centre, which co-operates with the relevant United Nations institutions, is now concentrating its attention precisely on such problems.
The state of affairs is much the same as far as the protection of the environment is concerned. Poland values highly the United Nations record in this respect, especially the resolutions of the forty-second session of the General Assembly adopted on the basis of the Brundtland report and the United Nations Environment Programme (UNEP) recommendations. None the less, there is a distinct and pressing need for major new, joint undertakings in regard to the protection of the environment. Our Organization should strive to do more than it has so far in that field. For instance, one can conceive of the establishment and implementation within its framework of a concept of international ecological security - a code of binding principles and norms of conduct of States in the field of protection of the environment. Appropriate proposals in that respect were formulated at the Warsaw meeting of the Political Consultative Committee of the States parties to the Warsaw Treaty in a document entitled "The implications of the arms race for the environment and other aspects of ecological security".
However, even the best international legal regulations will prove insufficient unless accompanied by material means for their implementation. Owing to the lack of financial and technical resources, ecology-safe development may well prove for some countries a luxury beyond their possibilities. This is the reason for the need for identification by appropriate international bodies, including those within the United Nations system, of areas of threat, where international aid should be forthcoming with a view to the application of recognized norms of protection of ""the environment. It need not be financial assistance. For instance, implementation of the principle of unrestricted transfer of experience, know-how and technology in the field of the environment, as proposed by Wojciech Jaruzelski at the fortieth anniversary session of the United Nations General Assembly, would be of considerable consequence.
As postulated by my delegation, the urgent need to expand international economic co-operation and strengthen constructive bonds and interdependency in the world economy requires that we proceed forthwith to promote confidence in international economic relations. The United Nations system, at both regional and global level, has a considerable role to play in that respect, a fact recognized in the relevant resolutions of the General Assembly and the Economic and Social Council. The strengthening of confidence in that sphere would promote a new and more just international economic order and the enhancement of international economic security.
We must note with satisfaction the marked improvement in the climate of international co-operation within the United Nations system also in respect of social and cultural problems and human rights. For mankind, the resolution of the most burning social questions is as critical as the prevention of an arms race or an economic crisis.
On Poland's initiative, the General Assembly at the previous session adopted a resolution calling for the examination of the possible proclamation by the United Nations of an International Year of the· Family. Our initiative has met with the support of many States, which have made known their positive views in that regard. The conditions are increasingly favourable to the proclamation by the General Assembly of such an International Year of the Family at the outset of the next decade.
There exists a tremendous interest in humanitarian problems, especially those pertaining to human rights. Along with other States, Poland attaches considerable significance to the observance of the fortieth anniversary of the adoption by the General Assembly of the Universal Declaration of Human Rights. We intend to take an active part in that important event.
It is with considerable satisfaction that we welcome the conclusion of the preliminary phase of the long work on the preparation of a draft convention on the rights of the child. Let us hope that in a year's time, at the next session of the General Assembly, the Member States will adopt the convention to mark the thirtieth anniversary of the adoption of the Declaration on the Rights of the Child. 
The problems I have commented upon can be solved provided we succeed in turning our Organization into а genuine centre of co-operation and co-decision exercised by all its Members. We have to strive together to enhance the performance of the United Nations and of its principal organs - the Security Council and the General Assembly - as well as to promote the role of the Secretary-General, including in the settlement of inter-State conflicts through negotiations, good offices, mediation or conciliation. It is indispensable to make use in a more effective manner of the entire United Nations system for the maintenance of peace and the consolidation of the primacy of international law. That is the objective of the initiative submitted by the socialist States, including Poland, to develop a comprehensive system of peace and international security.
Poland is deeply convinced that a strong United Nations, faithful to its Charter, promoting the spirit of multilateral co-operation and successfully overcoming partisan interests, stands a very good chance of meeting the challenges of the day and the expectations of nations. We are fully prepared to make our contribution to the construction of such an Organization, in the belief that - in the words of the Charter - all nations ought to "live together in peace with one another as good neighbours".
